United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
      ___________

      No. 05-3684
      ___________

Comcast, of Illinois X, LLC, An        *
Illinois Limited Liability Company,    *
                                       *
            Appellee,                  *
                                       *
      v.                               *
                                       *
TKA Electronics, Inc.,                 *
                                       *
            Defendant,                 *
                                       *
Thomas Abboud, individually,           *
                                       *
            Appellant,                 *
                                       *
Cathy Vigneri, individually; Kim       *
Abboud, individually; Raymond          *
Vigneri, individually; Terry Abboud,   *
individually,                          *
                                       *
           Defendants.                 *
      ___________
                                           Appeals from the United States
      No. 05-3739                          District Court for the
      ___________                          District of Nebraska

Comcast, of Illinois X, LLC, An        *
Illinois Limited Liability Company,    *   [UNPUBLISHED]
                                       *
            Appellee,                  *
                                       *
      v.                               *
                                         *
TKA Electronics, Inc.; Thomas            *
Abboud, individually,                    *
                                         *
            Defendant,                   *
                                         *
Cathy Vigneri, individually,             *
                                         *
            Appellant,                   *
                                         *
Kim Abboud, individually,                *
                                         *
            Defendant,                   *
                                         *
Raymond Vigneri, individually,           *
                                         *
            Appellant,                   *
                                         *
Terry Abboud, individually,              *
                                         *
            Defendant.                   *
                                    ___________

                               Submitted: December 29, 2006
                                  Filed: January 8, 2007
                                   ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

      In these consolidated cases, Thomas Abboud and Raymond and Cathy Vigneri
appeal the district court’s1 adverse grant of summary judgment in an action brought

      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.

                                         -2-
against them under 47 U.S.C. § 553(c). Because they have provided no basis for
reversal, see Iowa Network Servs., Inc. v. Qwest Corp., 466 F.3d 1091, 1094 (8th Cir.
2006) (summary judgment standard of review), we affirm, see 8th Cir. R. 47B.
                       ______________________________




                                         -3-